Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
2. 	Applicant's election with traverse of claims 1-13 (Group I) in the reply filed on 20 April 2021 is acknowledged.  The traversal is on the grounds that claims 14-20 (Group II) have been amended to encompass the same structural components found in claims 1-13 (Group I). Based on the amendment, the Examiner has withdrawn the restriction requirement. Therefore, claims 1-20 are under consideration for patentability. 

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 22 July 2019 has been considered by the Examiner. 

Status of Claims
4. 	Claims 1-20 are pending, of which claims 14-15, 18, and 20 have been amended; and claims 1-20 are under consideration for patentability.  
Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 14-16, and 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by McMahon et al. (WO 2019/200251 A1, with citations made to the corresponding US Publication 2021/0187004 A1). 
Regarding claims 1 and 14, McMahon teaches a system and method (the automated drug delivery device is configured to administer defibrotide to treat cytokine release syndrome or neurotoxicity during immunotherapy [abstract, 0005, 0057, 0117]) comprising:
an ambulatory medical device configured to receive physiologic information from a patient receiving immunotherapy (the ambulatory or automated drug delivery device administers defibrotide within an outpatient setting during immunotherapy to treat cytokine release syndrome and/or neurotoxicity [abstract, 0005, 0102, 0117]. Cytokine release syndrome (CRS), neurotoxicity, or other toxic disorders are detected during the immunotherapy or CAR T-cell therapy by monitoring a patient’s serum biomarkers, ferritin, or cardiac levels [0005, 0019-0020, 0073, table 1, table 2]. Furthermore, cytokine release syndrome may be indicated based on systolic blood pressure, hypoxia, tachycardia, arrhythmias, acute kidney injuries, and other organ toxicities [table 2, 0073, 0078, FIG. 1]); and
 an assessment circuit (the automated drug delivery device comprises a toxicity detection algorithm [0006, 0117, FIG. 1]) configured to determine a toxicity indication associated with the immunotherapy using the received physiologic information (the toxicity detection algorithm is used to detect cytokine release syndrome (CRS), neurotoxicity, or other toxic disorders during the immunotherapy or CAR T-cell therapy by monitoring a patient’s serum biomarkers, ferritin, and cardiac levels [0005-0006, 
Regarding claim 2, McMahon comprising a drug delivery system configured to control delivery of the immunotherapy to the patient according to a delivery parameter (a therapeutically effective dosage of defibrotide is delivered to control the immunotherapy, such that cytokine release syndrome and neurotoxicity is either prevented, suppressed, or treated [abstract, 0019-0020, 0035]), wherein the immunotherapy includes a chimeric antigen receptor (CAR) T-cell therapy ([0001, 0005, 0016]), and the assessment circuit is configured to determine an optimized delivery parameter for delivering the immunotherapy using the determined toxicity indication (the serum biomarkers, ferritin, and cardiac levels are monitored during immunotherapy to detect signs of cytokine release syndrome (CRS), neurotoxicity, or other toxic disorders [0005-0006, 0019-0020, 0073, FIG. 1]. Furthermore, the automated drug delivery system delivers a therapeutically effective dosage of defibrotide to treat the CRS or neurotoxicity [0019-0020, 0035]).
Regarding claim 3, McMahon teaches wherein the delivery parameter includes a dosage or a drug ([0035, 0038]).
Regarding claim 15, McMahon teaches determining, via the assessment circuit, an optimized delivery parameter for delivering the immunotherapy using the determined toxicity indication (a therapeutically effective dosage of defibrotide is delivered to control the immunotherapy, such that cytokine release syndrome and neurotoxicity is either prevented, suppressed, or treated [abstract, 0019-0020, 0035]); and

Regarding claim 16, McMahon teaches wherein the delivery parameter includes a dosage or a drug ([0035, 0038]).
Regarding claim 19, McMahon teaches wherein the received physiologic information includes cardiac information (cardiac monitoring for signs of toxicity such as cytokine release syndrome [0073, table 1, table 2]) and respiration information (respiratory monitoring for signs of cytokine release syndrome [table 1, table 2]). 

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8. 	Claims 4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. in view of Saba et al. (US 2017/0367604 A9).
Regarding claim 4, McMahon teaches the system of claim 1. McMahon does not explicitly teach wherein the assessment circuit is configured to provide an alert to a user using the determined toxicity indication.
The prior art by Saba is analogous to McMahon, as they both teach the detection of toxicity through cardiac monitoring ([0085-0087, 0091]). 
Saba teaches wherein the assessment circuit is configured to provide an alert to a user using the determined toxicity indication ([0087, 0091]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify McMahon’s system to alert a user when detecting toxicity, as taught by Saba. The advantage of such modification will allow for the patient or medical personnel to be notified to help treat the toxicity levels. 
Regarding claim 7, Saba teaches herein the ambulatory medical device includes a cardiac sensor configured to receive cardiac electrical or mechanical information of the patient (cardiac sensor which detects EMG and EKG parameters from a patient [0044, 0054, 0087, 0091]), wherein the assessment circuit is configured to determine the toxicity indication using the received cardiac electrical or mechanical information (the EKG can diagnose if there is any toxicity from medications or drugs [0087 0091]).

Regarding claim 11, McMahon teaches wherein the ambulatory medical device is configured to receive respiration information of the patient (respiration rate or toxicities found in organs associated with respiratory functions [table 1, table 2]), wherein the assessment circuit is configured to determine the toxicity indication using the received respiration information (toxicities such as cytokine release syndrome or CRS can be determined based on detected respiratory information [0077, table 1, table 2]. Specifically, toxicities found in organs associated with respiratory functions are indicators of CRS [table 2]). 
McMahon does not explicitly teach a respiratory sensor configured to receive the respiration information of the patient. However, Saba teaches a respirator sensor configured to receive the respiration information of the patient ([0054, 0104]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify McMahon’s respiratory measurements to be obtained by Saba’s respiratory sensor. The advantage of such modification will allow for detecting various cardiac diseases (see paragraph [0104] by Saba).  

s 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. in view of O’Connell et al. (US 2016/0220821 A1).
Regarding claim 5, McMahon teaches the system of claim 1. McMahon does not explicitly teach a therapy circuit configured to control a therapy to the patient according to a therapy parameter, wherein the assessment circuit is configured to adjust the therapy parameter using the determined toxicity indication.
The prior art by O’Connell is analogous to McMahon, as they both teach the treatment of neurotoxicity or toxicity in the brain ([abstract, 0153]). Similar to McMahon, O’Connell also teaches the delivery of a pharmaceutical drug or agent ([0103, 0149, 0152]). 
O’Connell teaches a therapy circuit configured to control a therapy to the patient according to a therapy parameter (electrical stimulation therapy is delivered to a patient and includes various adjustable parameters [0153]. These parameters include pulse width, voltage level, density, duty cycle, and frequency [0153]), wherein the assessment circuit is configured to adjust the therapy parameter using the determined toxicity indication (the parameters of the stimulation are adjusted if the measured toxicity exceeds a threshold [0153]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify McMahon’s system to include a stimulation therapy circuit that responds to toxicity, as taught by O’Connell. The advantage of such modification will provide an alternative way to treat neurotoxicity or neurological disorders (see [abstract] and paragraph [0153] by O’Connell). 

 determine an acute toxicity index for the patient using the received physiologic information (the toxicity threshold is determined by a diagnostic tool 300 [0153]. Specifically, the diagnostic tool 300 establishes thresholds based on acceptable and unacceptable physiological conditions [0142]); 
compare the determined acute toxicity index to a threshold (the measured toxicity is compared to a toxicity threshold [0153]); and
in response to the determined acute toxicity index exceeding the threshold, adjust the therapy parameter using the determined acute toxicity index (the stimulation parameters are adjusting if the measured toxicity exceeds the threshold [0153]).
Regarding claim 17, McMahon teaches the method of claim 14. McMahon does not explicitly teach initiating or adjusting an electrostimulation therapy using the determined toxicity indication.
The prior art by O’Connell is analogous to McMahon, as they both teach the treatment of neurotoxicity or toxicity in the brain ([abstract, 0153]). Similar to McMahon, O’Connell also teaches the delivery of a pharmaceutical drug or agent ([0103, 0149, 0152]). 
O’Connell teaches initiating or adjusting an electrostimulation therapy using the determined toxicity indication (the electrical therapy or stimulation is adjusted if the measured toxicity exceeds a threshold [0153]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify McMahon’s system to include a 
Regarding claim 18, O’Connell teaches determining an acute toxicity index for the patient using the received physiologic information (the toxicity threshold is determined by a diagnostic tool 300 [0153]. Specifically, the diagnostic tool 300 establishes thresholds based on acceptable and unacceptable physiological conditions [0142]); 
comparing the determined acute toxicity index to a threshold (measured toxicity is compared to a toxicity threshold [0153]); and
 in response to the determined acute toxicity index exceeding the threshold, adjusting a therapy parameter using the determined acute toxicity index (the stimulation parameters are adjusted if the measured toxicity exceeds the threshold [0153]).

10. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. in view of Saba et al., further in view of Hayden et al. (US 2011/0312907 A1).
Regarding claim 10, McMahon in view of Saba suggests the system of claim 8. McMahon and Saba do not explicitly teach wherein the assessment circuit is configured to determine the toxicity indication using an increase in a systolic time interval.
The prior art by Hayden is analogous to McMahon, as they both teach the administration of therapeutic drugs or agents for cancer ([0112]). Similar to McMahon, Hayden also teaches the detection of toxicity through cardiac monitoring [0112]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the system suggested by McMahon in view of Saba to detect toxicity through an increased systolic time interval, as taught by Hayden. The advantage of such modification will allow for an early detection of cardiotoxicity. Furthermore, this will allow for early treatment and prevent the cardiotoxicity from progressing. 

11. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. in view of Kleckner et al. (US 2007/0299477 A1).
Regarding claim 12, McMahon teaches the system of claim 1, wherein the assessment circuit is configured to detect renal or hepatic dysfunction ([table 2, 0082-0083]), and to determine toxicity indication using the detected renal or hepatic dysfunction (toxicities such as cytokine release syndrome (CRS) or neurotoxicity can be determined based on renal dysfunction or acute kidney injuries [0077, table 2, 0082-0083]. Furthermore, cytokine release syndrome (CRS) or neurotoxicity can also be determined based on hepatic dysfunctions [0077, table 2, 0082-0083]). 
McMahon does not explicitly teach wherein the ambulatory medical device includes a chemical sensor configured to receive blood chemical information. 

Kleckner teaches wherein the ambulatory medical device includes a chemical sensor configured to receive blood chemical information ([0048, 0060]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the McMahon’s system to comprise a chemical sensor, as taught by Kleckner. The advantage of such modification will allow for analyzing the blood to detect changes in lactate, O2 saturation, PO2, PCO2, and pH. 

12. 	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. in view of Hann (US 2016/0224754 A1). 
Regarding claims 13 and 20, McMahon teaches the system of claim 1 and the method of claim 14. McMahon does not explicitly teach wherein the assessment circuit is configured to: 
generate a composite risk score using the received physiologic information respectively received from two or more physiologic sensors; and determine the toxicity indication using the composite risk score.
The prior art by Hann is analogous to McMahon as they both teach systems that detect toxicity ([abstract, 0039]). 
Hann teaches wherein the assessment circuit is configured to: 
Furthermore, the drug toxicity risk scores are combined or averaged together to generate a resulting risk level for toxicity [0039]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify McMahon’s system to comprise a composite risk score for toxicity, as taught by Hann. The advantage of such modification will allow predicting the patient’s chance of developing toxicity. 

Allowable Subject Matter
13. 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or suggest wherein the assessment circuit is configured to determine the toxicity indication using one or more of a decrease in first heart sound (S1) amplitude, a decrease in second heart sound (S2) amplitude, or an increase in third (S3) or fourth (S4) heart sound amplitude. Specifically, the Examiner could not find any prior that suggest this limitation. 
Therefore, the Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggests this specific claim limitation. Therefore, the inventive feature recited in the pending claim is not disclosed by the prior 

Statement on Communication via Internet
14. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792